Citation Nr: 0109432	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-25 134	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased evaluation for residuals of 
carcinoma-in-situ, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

Although the issues of entitlement to service connection for 
urinary and colon problems were initially included as part of 
her appeal, these issues were granted in an October 1998 
rating decision and are no longer for appellate 
consideration.

In August 1997, when the veteran submitted her VA Form 9, she 
requested a Travel Board hearing be scheduled with regard to 
her claim.  Two months later, the veteran requested a 
personal hearing be scheduled.  A November 1997 form letter 
indicated that she continued to seek a Travel Board hearing.  
The veteran failed to report to her October 1999 Travel Board 
hearing.  That same month, her representative requested that 
the Travel Board hearing be canceled and that it not be 
rescheduled without confirmation from the veteran or her 
representative.  The representative further indicated that 
the appeal was withdrawn at the veteran's request.  Later, 
the veteran was scheduled for a videoconference hearing; 
however, her representative again noted that all hearings 
were canceled through the consent of the veteran.  It was 
also noted that she had not yet submitted her written request 
to withdraw the issue on appeal.  As the veteran has not 
withdrawn her appeal in writing, the issue remains for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The postoperative residuals of the veteran's residuals of 
carcinoma-in-situ are manifested primarily by heavy and 
irregular bleeding that requires continuous treatment; there 
is no evidence of recurrence.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of carcinoma-in-situ have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.321(b), 4.7, 4.21, 4.116, Diagnostic 
Codes 7612, 7627, 7628, 7629 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to a higher 
evaluation for her postoperative residuals of carcinoma in 
situ.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In February 1996, the RO 
attempted to secure relevant treatment records from the 
veteran's treating physicians.  She was further advised of 
the evidence necessary to substantiate her claim in a June 
1997 statement of the case and a June 1999 supplemental 
statement of the case.  She was also scheduled for a Travel 
Board and videoconference hearings regarding these issues, 
but her representative withdrew her request for these 
hearings with her consent.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

Service connection for carcinoma-in-situ was granted by a 
rating action in August 1985.  The award was based on service 
department records reflecting treatment for cervical 
intraepithelial neoplasia (CIN) stage III in February 1985, 
which was within one year of her separation from service.  
Thereafter, Pap smears were negative for recurrence, until 
March 1988, when there was evidence of CIN, stage I.  
Thereafter, cytologic findings were negative for any 
recurrence.  A rating of 100 percent was awarded for a period 
of one year following the date of treatment in February 1985; 
this was reduced to 10 percent one year later.

In December 1995, the appellant requested a higher rating for 
the cancer-in-situ.

Treatment records from Charles B. Shane, M.D. include records 
from June 1992 to December 1994, where the veteran reported 
having no menstrual cycles and was started on hormonal 
therapy.  A private GYN cytology dated in December 1995 was 
negative for gynecological pathology.

A March 1996 VA gynecological examination report notes the 
veteran's history of carcinoma in situ of the cervix with 
conization ten years previously.  The report further notes 
that her last Pap smear was in January 1996, performed by a 
private gynecologist and that the results were normal.  There 
were no specific gynecologic complaints and she reported 
having normal menstrual periods.  A gynecologic examination 
was deferred secondary to her recent examination.  The 
diagnosis was status post carcinoma-in-situ of the cervix 
with no evidence of recurrence per a recent local 
gynecologist report.

The veteran's treatment records from the office of Rebecca 
Terry, M.D., dating from December 1995 to March 1998, show 
complaints, findings and treatment for several disabilities.  
She complained of heavy bleeding in February 1997.  A March 
1997 evaluation notes that she had complaints of very heavy 
bleeding after her last menstrual cycle.  An ultrasound 
showed that she had an irregular uterus with at least five 
different fibroids found and increased thickening of her 
endometrial lining.  In April 1997, she underwent a 
diagnostic hysteroscopy and dilatation and curettage for 
evaluation of irregular postmenopausal bleeding at Baptist 
Hospital East.  Her endometrial canal was normal with 
slightly lush endometrium.  The report of tissue examination 
found no evidence of a recurrence of the cancer.  A May 1997 
postoperative treatment record that she had fibroids with the 
largest being greater than two centimeters.  

An August 1998 VA genitourinary report, generated after 
review of the veteran's claims file and consultation and a 
telephone interview with her regarding her symptoms did not 
relate any problems to the service-connected cancer.

A March 1999 VA gynecological examination report included the 
history of carcinoma in situ of the cervix in 1985.  It was 
noted that a D&C and colposcopy performed a year and a half 
before, was normal with the exception of uterine fibroids.  
There was no evidence of cancer at that time following the 
colposcopy and cervical biopsies.  The diagnosis was a 
history of carcinoma-in-situ of the cervix, resolved.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's postoperative residuals of carcinoma-in-situ of 
the cervix are addressed by the schedular criteria applicable 
to gynecological conditions and disorders of the breast.  See 
38 C.F.R. Part 4, § 4.116.  Specifically, the disability is 
evaluated analogous to Diagnostic Code 7629 (38 C.F.R. 
§ 4.20) which evaluates endometriosis and provides for a 10 
percent evaluation where there is evidence of pelvic pain or 
heavy or irregular bleeding that requires continuous 
treatment for control.  A 30 percent evaluation, the next 
higher evaluation available, is warranted where there is 
evidence of pelvic pain or heavy or irregular bleeding that 
is not controlled by treatment.  A maximum 50 percent 
evaluation is warranted where there is evidence of lesions 
involving the bowel or bladder that are confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for residuals of her residuals of 
carcinoma-in-situ of the cervix.  In reaching this 
conclusion, the Board acknowledges the veteran's bouts of 
heavy bleeding in 1997; however, she was placed on hormonal 
therapy and there is no evidence that her bleeding is 
uncontrolled by treatment.  Moreover, the Board notes that 
the veteran has been separately evaluated for her cystocele, 
a voiding disability, and rectocele, evaluated as rectal 
leakage.  See 38 C.F.R. § 4.14 (rating the same disability 
under various diagnoses is to be avoided).  Since these are 
separately rated disabilities, their symptomatology cannot be 
combined in evaluating the veteran's residuals of carcinoma-
in-situ of the cervix.  Therefore, in light of the above, the 
Board finds the veteran's disability picture to more nearly 
approximate a 10 percent evaluation.  38 C.F.R. § 4.7.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's residuals of 
carcinoma-in-situ have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with her employment.  


ORDER

An increased evaluation for residuals of carcinoma in situ of 
the cervix is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

